        Case 4:82-cv-00866-DPM Document 5736-3 Filed 07/30/21 Page 1 of 1




                                                                                      June 10, 2021
                                                                                            11 a.m.
Attendees
     Austin Porter
     Bob Pressman
     Joy Springer
     Charles McNulty
     Curtis Johnson
     Devin Bates

Issues that Intervenors Identified:

Driven: Intervenors believe there should be an attached Driven program.

Gymnasium: Intervenors state that it should be sufficient to allow tournaments.

Classrooms within the new Driven facility, making sure that there are enough so that teachers do
not have to share classrooms, teachers should not have to share classrooms, no sharing of any
classrooms especially in core areas.

Joy states that there are issues with field house, gender issues, separate facilities by boys and
girls.

Softball field.

ROTC: it got moved at some point in time, Joy has concerns about making sure that ROTC
facilities are accredited.

Austin: see what the court said, and see what Margie Powell said

Joy states that Mills HS registrar should not be at Mills Middle, she states that she thinks that
school moved files cabinets

Weight rooms, whirl pools, separate offices and lounges.

Joy request for information
    Classrooms at driven, how many are there, verify
    How many classrooms are shared, verify this

Next Steps

       Intervenors requested that they receive a plan from PCSSD by June 30th
       The last regular school board meeting prior to the August 1st deadline is the second
        Tuesday in July.
       PCSSD fully intends to meet its August 1st deadline with the Court

                                             EXHIBIT
                                                  3
                                                  1
